Citation Nr: 0029897	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-18 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for retinal lattice 
degeneration.

2.  Entitlement to a compensable rating for residuals of 
second degree burns of the face.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Strommen, Counsel


REMAND

The veteran served on active duty from August 1962 to August 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1999, in which the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied service connection for an eye 
disorder, identified as retinal lattice degeneration, and 
granted service connection for residuals of second degree 
burns of the face, rating the disorder noncompensable.  The 
veteran disagreed with the rating assigned and with the 
denial of service connection for retinal lattice degeneration 
and perfected an appeal of those issues.  A hearing in this 
case was held in Chicago, Illinois, on September 22, 2000, 
before the undersigned.

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claims.  The Board notes that the VA has a duty to assist the 
veteran in the development of his claims.  This duty involves 
obtaining relevant medical reports and examinations where 
indicated by the facts and circumstances of the individual 
case.  See Abernathy v. Principi, 3 Vet. App. 461 (1992).

At his September 2000 hearing before a member of the Board, 
the veteran testified that he was treated at an eye clinic at 
Fort Leonard Wood Army Hospital after the injury to his face, 
and that these records were not in the file.  Review of the 
claims file confirms that such medical records are not 
present, and that service medical records show that the 
veteran had appointments at the eye clinic the day after a 
heater exploded in his face burning his skin, eyelashes, and 
eyebrows.  The veteran also testified that he sought 
treatment for his eyes at the VA West Side medical center, in 
Chicago, Illinois, in 1965.  These records likewise are not 
associated with the claims file.  

With regard to the evaluation of the veteran's burn scars 
from the heater explosion in service, the Board notes that 
the veteran submitted a photograph of his face prior to the 
incident in service.  However, the record contains no 
unretouched color photographs of the veteran's face at the 
present time, and none were taken at his most recent VA skin 
examination.  As for his most recent eye examination, it is 
not clear that the examiner reviewed the claims file prior to 
the examination, and no mention of the injury in service is 
made on the report.  Service medical records show residuals 
of burns near the eyes at the time of his injury in service, 
along with referral to the eye clinic.  As noted, while the 
March 1999 VA examiner diagnosed the veteran's current 
disability, he did not address whether such disability could 
be due to the type of injury the veteran sustained in 
service.

The Board also notes that in a recent decision, the United 
States Court of Appeals for Veterans Claims (Court) held that 
where the issue involves an appeal which has been developed 
from the initial rating assigned following a grant of service 
connection, the propriety of separate, or "staged" ratings 
assigned for separate periods of time must be considered, 
based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Thus, the RO must consider whether staged 
ratings are warranted by the evidence, and explicitly note 
that staged ratings have been considered.  Further, the 
veteran must be informed that the scope of the issue includes 
the possibility of staged ratings during the appeal period.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  Accordingly, the case 
is REMANDED to the RO for the following:

1.  The RO should contact the National 
Personnel Records Center and the United 
States Army Hospital at Fort Leonard 
Wood, Missouri, and request that they 
provide copies of the veteran's treatment 
at the Fort Leonard Wood eye clinic, from 
May 1963 to August 1964.

2.  The RO should also secure copies of 
all available VA outpatient treatment 
records, including archived records, 
pertaining to the veteran from the VA 
West Side medical center, Chicago, 
Illinois, from January 1965 to present.  

3.  The RO should then arrange for a 
special VA ophthalmologic examination to 
ascertain whether the veteran's current 
eye disorder is related to the explosion 
of the heater in his face in service.  
The veteran's claims folder is to be made 
available to the examiner for review in 
conjunction with this examination.  The 
examiner should be specifically requested 
to provide an opinion as to the 
approximate date of onset of any current 
eye disorder and an opinion as to whether 
any current eye condition is, as likely 
as not, etiologically related to the 
veteran's experience of service of having 
a heater explode in his face.  The 
reasons and bases for any opinion should 
be set forth in detail in the examination 
report.  The RO should notify the veteran 
of the consequences of failing to report 
for the examination.  

4.  The RO should also schedule the 
veteran for a skin examination to 
evaluate the severity of his facial burn 
scars.  The veteran's claims folder 
should be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should discuss any and all 
symptoms, including the degree of 
disfigurement, from the  facial burns.  
Unretouched color photographs of the 
affected areas should be taken in 
conjunction with the examination and 
associated with the claims file.  In the 
course of scheduling the examination, the 
RO should notify the veteran of the 
consequences of failing to report.  

5.  The RO should ensure that all of the 
foregoing development is completed.  The 
RO should then determine whether the 
veteran's claims may now be granted.  If 
the decision as to any issue remains 
adverse to the veteran, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and given the opportunity to 
respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until he is notified.  
He has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GEORGE R. SENYK
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



